ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 11 have been amended incorporate previously indicated allowable subject matter. Consequently, the claims are allowable for the same reasons provided previously in action mailed 2022-05-13.
Furthermore, the Examiner also offers these additional reasons:
Bert - US20200356396 and Maharana - US20200042246, both teach a PCIe root complex within a host that can send and receive commands to/from multiple PCIe devices, such as virtual NVMe controllers connected to a PCIe bus (see FIG. 4 in both publications). However, neither of these references teach circuitry for monitoring the packet over the PCIe bus nor teaches circuitry to detect packets in a second lane of the PCIe bus. Furthermore, the communicated commands of the references are not explicitly characterized as “NVMe communication.”
Ray - US20210049101 teaches “PCIe root complexes 622 and 632 can send and receive commands to/from multiple PCIe devices, such as virtual NVMe controllers in controller 115 or far memory 140 connected to PCIe bus 610. Each of sockets 620 and 630 may further include an instance of near memory 626 and 636” (see FIG. 6). However, Ray does not teach circuitry for monitoring the packet over the PCIe bus nor teaches circuitry to detect packets in a second lane of the PCIe bus. Furthermore, the communicated commands of the reference are not explicitly characterized as “NVMe communication.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(CURRENTLY AMENDED) An apparatus, comprising:
	a first circuit configured to monitor first packets among traffic carried by one or more first directional lanes of a peripheral component interconnect express (PCIe) communication link established between a host having a root complex and one or more endpoint devices and determine header information for the first packets, wherein the PCIe communication link carries NVM Express (NVMe) communications between the one or more endpoint devices and the root complex of the host;
	a second circuit configured to detect second packets among traffic carried by one or more second directional lanes of the PCIe communication link based at least in part on the header information determined for the first packets; and
	an analysis element configured to establish transaction metadata comprising properties of transactions on the PCIe communication link based at least on correlations among the first packets and the second packets.

2.	(PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein the header information determined for the first packets comprises bus-device-function (BDF) properties, and comprising:
	the analysis element configured to determine endpoint addresses associated with the transactions based at least on the correlations among the first packets and the second packets; and
	the analysis element configured to establish the transaction metadata as comprising transaction tags organizing individual transactions monitored on the PCIe communication link along with associated endpoint addresses, transaction types, and the BDF properties.

3.	(ORIGINAL) The apparatus of claim 2, comprising:
	the analysis element configured to establish one or more traffic filters based on the transaction tags and provide indications of the one or more traffic filters to the second circuit for filtering portions of the traffic carried by the one or more second directional lanes in accordance with BDF properties specified by the one or more traffic filters.

4.	(ORIGINAL) The apparatus of claim 3, wherein filtering the portions of the traffic comprises capturing information for first traffic having targeted BDF properties and ignoring second traffic having un-targeted BDF properties. 

5.	(ORIGINAL) The apparatus of claim 3, wherein filtering the portions of the traffic comprises capturing information for first traffic associated with a designated endpoint device and ignoring second traffic associated with undesignated endpoint devices.

6.	(ORIGINAL) The apparatus of claim 1, wherein the analysis element is configured to:
determine at least transaction types for the transactions based at least in part on the header information determined for the first packets and further information detected for the second packets;
trigger one or more analysis or logging operations for the transactions based on the transaction types, wherein the transaction types each comprise one among a memory transaction, an input/output transaction, a configuration transaction, and an interrupt transaction; and
based on the transaction types indicating configuration transactions, establish at least a partially replicated configuration space indicating capabilities of the one or more endpoint device based on one or more configuration transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by transaction identifiers that establish the at least partially replicated configuration space.

7.	(ORIGINAL) The apparatus of claim 6, comprising:
	based on the transaction types indicating interrupt transactions, the analysis element configured to establish at least a partially replicated interrupt address space of the one or more endpoint device based on one or more interrupt transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by transaction identifiers that establish the at least partially replicated interrupt address space.

8.	(PREVIOUSLY PRESENTED) The apparatus of claim 1, comprising:
	a first analog splitter circuit configured to couple onto the one or more first directional lanes of the PCIe communication link between the one or more endpoint devices and the host and provide replicas of the one or more first directional lanes to the first circuit;
	a second analog splitter circuit configured to couple onto the one or more second directional lanes of the PCIe communication link between the one or more endpoint devices and the host and provide replicas of the one or more second directional lanes to the second circuit;
	the first circuit comprising a first field programmable gate array (FPGA) coupled to the replicas of the one or more first directional lanes and having a first interface configured to couple to the second circuit over an intermediate link, wherein the intermediate link carries at least the information determined for the first packets; and
	the second circuit comprising a second FPGA coupled to the replicas of the one or more second directional lanes and having a second interface configured to couple to the first circuit over the intermediate link.

9.	(ORIGINAL) The apparatus of claim 8, comprising:
	dynamic random access memory (DRAM) external to the first circuit and the second circuit configured to store the at least the transaction metadata.

10.	(CANCELED) 

11.	(CURRENTLY AMENDED) A data bus analysis system, comprising:
	one or more computer readable storage media; and
	program instructions stored on the one or more computer readable storage media that, based on being read and executed by a processing system, direct the processing system to at least:
	monitor first packets among traffic carried by one or more first directional lanes of a peripheral component interconnect express (PCIe) communication link established between a host having a root complex and one or more endpoint devices and determine header information for the first packets, wherein the PCIe communication link carries NVM Express (NVMe) communications between the one or more endpoint devices and the root complex of the host;
	detect second packets among traffic carried by one or more second directional lanes of the PCIe communication link based at least in part on the header information determined for the first packets; and
	establish transaction metadata comprising properties of transactions on the PCIe communication link based at least on correlations among the first packets and the second packets.

12.	(PREVIOUSLY PRESENTED) The data bus analysis system of claim 11, wherein the header information determined for the first packets comprises bus-device-function (BDF) properties, and comprising further program instructions, based on being executed by the processing system, direct the processing system to at least:
	determine endpoint addresses associated with the transactions based at least on the correlations among the first packets and the second packets; and
	establish the transaction metadata as comprising transaction tags organizing individual transactions monitored on the PCIe communication link along with associated endpoint addresses, transaction types, and the BDF properties.

13.	(ORIGINAL) The data bus analysis system of claim 12, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least:
	establish one or more traffic filters based on the transaction tags and provide indications of the one or more traffic filters for filtering portions of the traffic carried by the one or more second directional lanes in accordance with BDF properties specified by the one or more traffic filters.

14.	(ORIGINAL) The data bus analysis system of claim 13, wherein filtering the portions of the traffic comprises capturing information for first traffic having targeted BDF properties and ignoring second traffic having un-targeted BDF properties. 

15.	(ORIGINAL) The data bus analysis system of claim 13, wherein filtering the portions of the traffic comprises capturing information for first traffic associated with a designated endpoint device and ignoring second traffic associated with undesignated endpoint devices.

16.	(ORIGINAL) The data bus analysis system of claim 11, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least:
determine at least transaction types for the transactions based at least in part on the header information determined for the first packets and further information detected for the second packets;
trigger one or more analysis or logging operations for the transactions based on the transaction types, wherein the transaction types each comprise one among a memory transaction, an input/output transaction, a configuration transaction, and an interrupt transaction; and
based on the transaction types indicating configuration transactions, establish at least a partially replicated configuration space indicating capabilities of the one or more endpoint device based on one or more configuration transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by transaction identifiers that establish the at least partially replicated configuration space.

17.	(ORIGINAL) The data bus analysis system of claim 16, comprising further program instructions, based on being executed by the processing system, direct the processing system to at least:
	based on the transaction types indicating interrupt transactions, establish at least a partially replicated interrupt address space of the one or more endpoint device based on one or more interrupt transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by transaction identifiers that establish the at least partially replicated interrupt address space.

18.	(CANCELED)

19.	(ORIGINAL) A method, comprising:
	monitoring first packets among traffic carried by one or more first directional lanes of a peripheral component interconnect express (PCIe) communication link established between a host and one or more endpoint devices and determine header information for the first packets, wherein the header information determined for the first packets comprises bus-device-function (BDF) properties;
	detecting second packets among traffic carried by one or more second directional lanes of the PCIe communication link based at least in part on the header information determined for the first packets; and
	establishing transaction metadata comprising properties of transactions on the PCIe communication link based at least on correlations among the first packets and the second packets, wherein the transaction metadata comprises transaction tags organizing individual transactions monitored on the communication link along with associated endpoint addresses, transaction types, and the BDF properties.

20.	(ORIGINAL) The method of claim 19, further comprising:
determining at least transaction types for the transactions based at least in part on the header information determined for the first packets and further information detected for the second packets;
triggering one or more analysis or logging operations for the transactions based on the transaction types, wherein the transaction types each comprise one among a memory transaction, an input/output transaction, a configuration transaction, and an interrupt transaction;
based on the transaction types indicating configuration transactions, establishing at least a partially replicated configuration space indicating capabilities of the one or more endpoint device based on one or more configuration transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by the transaction tags that establish the at least partially replicated configuration space; and
based on the transaction types indicating interrupt transactions, establishing at least a partially replicated interrupt address space of the one or more endpoint device based on one or more interrupt transactions detected using the correlations among the first packets and the second packets, wherein the transaction metadata comprises traffic history organized by the transaction tags that establish the at least partially replicated interrupt address space.

21.	(CANCELED) 

22.	(CANCELED)

23.	(PREVIOUSLY PRESENTED) The method of claim 19, wherein the PCIe communication link carries a higher-level protocol over an underlying PCIe protocol.


Relevant Cited References
US20110202703 teaches a PCI Express multiplier device, providing access to the at least two identical PCI Express devices through presenting the identical PCI Express devices as single PCI Express device, acting as PCI Express endpoint to the host unit, and acting as root complex to the identical PCI Express devices.
US20040039892 teaches a host processing system as an "endpoint" device through a "root complex" as provided in a PCI Express environment described in the PCI Express Base Specification Rev. 1.0, Jul. 16, 2002.
US20120124252 teaches a switch capable of connecting multiple endpoint devices (devices) and the host (via the root complex), and is used to extend the PCI-Express ports.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415